                            Case 1:18-cv-11099-ALC Document 2 Filed 11/28/18 Page 1 of 2
JS 44C/SDNY                                                                     CIVIL COVER SHEET
REV. 06/01/17
                          The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                          other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                          United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.



PLAINTIFFS                                                                                    DEFENDANTS
BLOCKCHAIN MINING SUPPLY AND SERVICES LTD.                                                    SUPER CRYPTO MINING, INC. and DPW HOLDINGS, INC.



ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                           ATTORNEYS (IF KNOWN)
Ronald W. Meister
Cowan, Liebowitz & Latman, P.C.
114 W 4 7th Street, New York, NY 10036

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSf:1
                 (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)
28 U.S.C. § 1332 because of diversity of citizenship, and the matter in controversy exceeds the sum or value of $75,000.

                                                                                                                                                            Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SONY at any time? No[Z]Yes D

If yes, was this case Vol.        D lnvol. D     Dismissed. No       D    Yes   D    If yes, give date _ _ _ _ _ _ _ _ _ _ & Case No. _ _ _ _ _ _ _ _ __

Is THIS AN INTERNATIONAL ARBITRATION CASE7              No     0          Yes    D
(PLACE AN [x] IN ONE BOX ONLY)                                           NATURE OF SUIT
                                  TORTS                                                                                      ACTIONS UNDER STATUTES



CONTRACT                          PERSONAL INJURY              PERSONAL INJURY                FORFEITURE/PENAL TY             BANKRUPTCY                         OTHER STATUTES
                                                               [ ) 367 HEALTHCARE/
                                                                                                                                                                 [ ) 375 FALSE CLAIMS
I J 110         INSURANCE         I ] 310 AIRPLANE             PHARMACEUTICAL PERSONAL        [ ] 625 DRUG RELATED            [ ] 422 APPEAL
I 1120          MARINE            I ] 315 AIRPLANE PRODUCT     INJURY/PRODUCT LIABILITY        SEIZURE OF PROPERTY                     28 USC 158                [ ) 376 QUI TAM
I J 130         MILLER ACT                 LIABILITY           [ ) 365 PERSONAL INJURY               21 USC 881               [ ) 423 WITHDRAWAL                 I ) 400 STATE
I   J 140       NEGOTIABLE        [ ) 320 ASSAULT. LIBEL &              PRODUCT LIABILITY                                              28 USC 157                         REAPPORTIONMENT
                INSTRUMENT                 SLANDER             [ ) 368 ASBESTOS PERSONAL      [   l 590 OTHER                                                    [   ) 410
                                                                                                                                                                         ANTITRUST
[ ) 150         RECOVERY OF       I I 330 FEDERAL                       INJURY PRODUCT                                                                           [   ] 430
                                                                                                                                                                         BANKS & BANKING
                OVERPAYMENT &              EMPLOYERS'                   LIABILITY             PROPERTY RIGHTS                                                    [   ) 450
                                                                                                                                                                         COMMERCE
                ENFORCEMENT                LIABILITY                                                                                                             [   ) 460
                                                                                                                                                                         DEPORTATION
                OF JUDGMENT       [ ] 340 MARINE               PERSONAL PROPERTY              I ] 820 COPYRIGHTS                                                 I   ) 470
                                                                                                                                                                         RACKETEER INFLU-
I J 151         MEDICARE ACT      I ] 345 MARINE PRODUCT                                      [ ] 830 PATENT                                                              ENCED & CORRUPT
I   J 152       RECOVERY OF                LIABILITY           I ] 370 OTHER FRAUD            I ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION                             ORGANIZATION ACT
                DEFAULTED         I ] 350 MOTOR VEHICLE        [ ) 371 TRUTH IN LENDING                                                                                   (RICO)
                STUDENT LOANS     [ ) 355 MOTOR VEHICLE                                       I ) 840 TRADEMARK                                                  [ ) 480 CONSUMER CREDIT
                (EXCL VETERANS)            PRODUCT LIABILITY                                                                  SOCIAL SECURITY                    [ ] 490 CABLE/SATELLITE TV
[ ) 153         RECOVERY OF       I ] 360 OTHER PERSONAL
                OVERPAYMENT                INJURY              I ) 380 OTHER  PERSONAL        LABOR                          I I 861        HIA (1395ff)         [ ] 850 SECURITIES/
                OF VETERAN'S       I ] 362 PERSONAL INJURY -              PROPERTY DAMAGE                                     [   )   862   BLACK LUNG (923)              COMMODITIES/
                BENEFITS                   MED MALPRACTICE     I   ] 385 PROPERTY DAMAGE      [ j 71 O FAIR LABOR             [   ]   863   DIWC/DIWW (405(g))            EXCHANGE
I J 160         STOCKHOLDERS                                              PRODUCT LIABILITY              STANDARDS ACT        [   )   864   SSID TITLE XVI
                SUITS                                                                         [ ] 720 LABOR/MGMT              [   )   865   RSI (405(g))
[xJ 190         OTHER                                          PRISONER PETITIONS                        RELATIONS                                               [ ] 890 OTHER STATUTORY
                CONTRACT                                       [ ] 463 ALIEN DETAINEE         [ ] 740 RAILWAY LABOR ACT                                                   ACTIONS
I J 195         CONTRACT                                       [ ] 510 MOTIONS TO             I] 751 FAMILY MEDICAL           FEDERAL TAX SUITS                  [ ] 891 AGRICULTURAL ACTS
                PRODUCT           ACTIONS UNDER STATUTES                VACATE SENTENCE       LEAVE ACT (FMLA)
                LIABILITY                                               28 USC 2255                                        [ ] 870 TAXES (U.S. Plaintiff or
[ ) 196     FRANCHISE             CIVIL RIGHTS                 [ ) 530 HABEAS CORPUS          I ] 790 OTHER  LABOR                  Defendant)                   [ ) 093 ENVIRONMENTAL
                                                               [ ) 535 DEATH PENALTY                   LITIGATION          [ ] 871 IRS-THIRD PARTY                        MATTERS
                                                               [ ) 540 MANDAMUS & OTHER       [ ) 791 EMPL RET INC                  26 USC 7609                  [ ] 895 FREEDOM OF
                                  [ ) 440 OTHER CIVIL RIGHTS
                                                                                                       SECURITY ACT (ERISA)                                               INFORMATION ACT
                                          (Non-Plisoner)
REAL PROPERTY                                                                                                                                                    [ ) 896 ARBITRATION
                                  [ ] 441 VOTING                                          IMMIGRATION                                                            [ ] 899 ADMINISTRATIVE
I ) 210        LAND               [ ) 442 EMPLOYMENT            PRISONER CIVIL RIGHTS
                                                                                                                                                                    PROCEDURE ACT/REVIEW OR
               CONDEMNATION       [ ) 443 HOUSING/                                        I ) 462 NATURALIZATION                                                    APPEAL OF AGENCY DECISION
I ]220         FORECLOSURE                  ACCOMMODATIONS I ] 550 CIVIL RIGHTS                    APPLICATION
I ] 230        RENT LEASE &       [ ] 445 AMERICANS WITH        [ ] 555 PRISON CONDITION  I ] 465 OTHER IMMIGRATION                                                  [ ) 950 CONSTITUTIONALITY OF
               EJECTMENT                    DISABILITIES -      [ ] 560 CIVIL DETAINEE             ACTIONS                                                           STATE STATUTES
[ ] 240        TORTS TO LAND                EMPLOYMENT             CONDITIONS OF CONFINEMENT
[ ] 245        TORT PRODUCT        [ ] 446 AMERICANS WITH
               LIABILITY                    DISABILITIES -OTHER
[ ] 290        ALL OTHER            [ ) 448 EDUCATION
               REAL PROPERTY




            Check if demanded in complaint:
                                                                          DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.


D           CHECK IF THIS IS A CLASS ACTION                               AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
            UNDER F.R.C.P. 23                                             IF SO, STATE:

DEMAND $1,388,495                       OTHER                             JUDGE
                                                  -------                            ---------------- DOCKET NUMBER.- _ _ _ _ __
Check YES only if demanded in complaint
JURY DEMAND: [RI YES DJO                                                  NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                         Case 1:18-cv-11099-ALC Document 2 Filed 11/28/18 Page 2 of 2

(PLACE AN      x   IN ONE BOX ONLY)                                              ORIGIN
[B:J 1   Original       D 2 Removed from               D 3 Remanded D 4 Reinstated or         D     5 Transferred from D 6          Multidistrict       D 7 Appeal to District
                                                                                                                                                              Judge from
         Proceeding           State Court                   from               Reopened                 (Specify District)          Litigation
                                                            Appellate                                                               (Transferred)             Magistrate Judge
                        D    a.   all parties represented   Court
                                                                                                                             D 8 Multidistrict Litigation (Direct File)
                        D    b.   At least one party
                                  is prose.

(PLACE AN x IN ONE BOX ONLY)                                            BASIS OF JURISDICTION                                             IF DIVERSITY, INDICATE
D 1 U.S. PLAINTIFF          D2      U.S. DEFENDANT          D   3   FEDERAL QUESTION    [B:J4 DIVERSITY                                   CITIZENSHIP BELOW.
                                                                    (U.S. NOT A PARTY)

                                    CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
          (Place an [X] in one box for Plaintiff and one box for Defendant)

                                  PTF    DEF                                              PTF DEF                                                               PTF       DEF
CITIZEN OF THIS STATE             [ ]1   [ ] 1      CITIZEN OR SUBJECT OF A               [x] 3 [ ] 3         INCORPORATED and PRINCIPAL PLACE                  [ ]5      [XJ 5
                                                     FOREIGN COUNTRY                                          OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE          [ ]2   [ ]2       INCORPORATED or PRINCIPAL PLACE       [ ]4[ ]4            FOREIGN NATION                                    [ ]6      [ ]6
                                                     OF BUSINESS IN THIS STATE


PLAINTIFF(S) ADDRESS(ES) AND COUNTY( IES)


BLOCKCHAIN MINING SUPPLY AND SERVICES LTD.
200-345 Wilson Avenue
Toronto, Ontario, Canada M3H 5W1


DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)


SUPER CRYPTO MINING, INC., and DPW HOLDINGS, INC.,
201 Shipyard Way
Suite E
Newport Beach, California 92663
DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                                     COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.



                                                                                  0   WHITE PLAINS                           [RJ MAN HATT AN

                                                                                                   ADMITTED TO PRACTICE IN THIS DISTRICT
                                                                                                   []NO
                                                                                                   [XJ YES (DATE ADMITTED Mo.0_3_ _ Yr.~)
RECEIPT#                                                                                           Attorney Bar Code# RM4313


Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate J u d g e - - - - - - - - - - - - - - - - - - - - - - - - - - is so Designated.

Ruby J. Krajick, Clerk of Court by _ _ _ _ _ _ Deputy Clerk, DATED _ _ _ _ _ _ _ __

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
